NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                          TRAVIS RICCI, Appellant.

                             No. 1 CA-CR 19-0194
                               FILED 3-25-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-005961-001
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Sharmila Roy Attorney at Law, Naperville, IL
By Sharmila Roy
Counsel for Appellant
                             STATE v. RICCI
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie delivered the Court’s decision, in which
Judges Cynthia J. Bailey and Lawrence F. Winthrop joined.


M c M U R D I E, Judge:

¶1            Travis Ricci appeals from his convictions and sentences for
first-degree murder, attempted first-degree murder, aggravated assault,
drive-by shooting, misconduct involving weapons, assisting a criminal
street gang, and conspiracy to commit first-degree murder. For the
following reasons, we affirm.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2             In 2009, Ricci was part of the white supremacist or “skinhead”
group known as the Vinlanders Social Club (“Vinlanders”). On October 2,
2009, Ricci attended a party with other Vinlanders and their associates,
including Aaron Schmidt. In the early morning hours of October 3, 2009, a
shirtless Ricci left the party on foot.

¶3           A few blocks away, Karen and John, a white woman and
black man, walked to their apartment from a friend’s home.2 They had
consumed drugs and alcohol that evening. At some point, Karen wanted to
stop to use drugs. John expressed concern that police officers would see
Karen, and an argument ensued.

¶4            Seeing the couple arguing, Ricci approached John and loudly
asked what he was doing, “speaking to a white woman like that.” Ricci
followed this comment with racial slurs. When Karen and John attempted
to walk away, Ricci followed and yelled, “this is white power.” John could
see Ricci in the streetlight and noted a distinct tattoo on his stomach.


1      We view the facts in the light most favorable to upholding the
verdicts and resolve all reasonable inferences against the defendant. State v.
Mendoza, 248 Ariz. 6, 11, ¶ 1, n.1 (App. 2019).

2      We use pseudonyms to protect the victims’ privacy. See Ariz. R. Sup.
Ct. 111(i); State v. Maldonado, 206 Ariz. 339, 341, ¶ 2, n.1 (App. 2003).



                                      2
                               STATE v. RICCI
                             Decision of the Court

Around this time, other partygoers went looking for Ricci and found him
yelling at John. Ricci eventually left with the partygoers.

¶5             Once back at the party, Ricci expressed anger that he saw a
black man with a white woman and claimed John pulled a gun on him.
Hearing this, Schmidt grabbed his shotgun and drove from the party with
Ricci in the passenger seat.

¶6             Meanwhile, Karen and John had stopped next to a payphone
to sell drugs. As Karen spoke to a buyer, John saw a vehicle pass by them
and quickly circle back. John saw Ricci pull out a shotgun through the open
passenger window and shoot twice, sending out multiple pellets. After the
vehicle sped away, John saw Karen unconscious on the ground and
contacted police officers using the payphone. Karen died of gunshot
wounds to her torso and abdomen. John gave police officers a description
of Ricci, providing them with details for a composite sketch of Ricci’s face
and sketched Ricci’s tattoo. A witness came forward to report that he saw
Ricci following and shouting at Karen and John the night of the shooting.

¶7             After the shooting, Ricci and Schmidt returned to the party.
The men appeared agitated and indicated they needed to hide the vehicle
and locate any shotgun shells. With the assistance of others at the party,
they moved the car from view, buried the shotgun shells in the backyard,
and hid the shotgun in the house. Later, Schmidt directed his girlfriend to
bury the shotgun in the desert near Tucson. Ricci spoke of his role in the
shooting to other Vinlanders and their associates. At the time of the murder,
Ricci’s prior felony convictions prohibited him from possessing a firearm.

¶8            Grand jurors indicted Ricci on one count of first-degree
murder (Count 1), one count of aggravated assault (Count 2), one count of
attempted first-degree murder (Count 3), two counts of drive-by shooting
(Counts 4 and 5), one count of misconduct involving weapons (Count 6),
one count of assisting a criminal street gang (Count 7), and one count of
conspiracy to commit first-degree murder (Count 8). The State indicted
Schmidt as Ricci’s co-defendant. Schmidt, along with other Vinlanders and
their associates, testified against Ricci at trial, many of them according to
testimonial plea agreements with the State.

¶9            In Ricci’s first trial, the superior court declared a mistrial after
a witness testified that Ricci previously served a term of imprisonment. In
the second bifurcated trial, the jury convicted Ricci as charged and found
aggravating factors applied. The jury elected not to sentence Ricci to the
death penalty for Count 1. The superior court found Ricci had two historical



                                        3
                               STATE v. RICCI
                             Decision of the Court

prior felony convictions. It sentenced him to concurrent sentences of natural
life for Count 1, life with the possibility of release after 25 years’
imprisonment for Count 8, and an aggregate term of 21 years’
imprisonment for Counts 4 through 7. The superior court sentenced Ricci
to an aggregate term of 21 years’ imprisonment for Counts 2 and 3, to be
served consecutively to all other counts.

¶10           Ricci appealed, and we have jurisdiction under Article 6,
Section 9, of the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1),
13-4031, and -4033(A)(1).

                                DISCUSSION

A.     The Superior Court Did Not Abuse its Discretion by Permitting
       John’s Identification of Ricci at Trial.

¶11             Ricci argues the superior court abused its discretion by
denying his motion to preclude John’s identification of Ricci at trial. We
review the fairness and reliability of a superior court’s ruling on a
challenged identification for an abuse of discretion. State v. Lehr, 201 Ariz.
509, 520, ¶ 46 (2002). We review de novo “the question of whether a
common-law procedural rule with constitutional underpinnings, such as
that set forth in Dessureault, applies to a particular factual scenario.” State v.
Nottingham, 231 Ariz. 21, 24, ¶ 4 (App. 2012) (quotation omitted) (citing
State v. Dessureault, 104 Ariz. 380 (1969)).

¶12           The State is obligated to conduct pretrial identifications in a
fundamentally fair manner that secures a defendant’s right to a fair trial
consistent with the Due Process Clause of the Fourteenth Amendment. Lehr,
201 Ariz. at 520, ¶ 46 (citing Manson v. Brathwaite, 432 U.S. 98, 114 (1977)).
State conducted pretrial identification procedures done in an unduly
suggestive manner “may unfairly cause a witness to misidentify the
defendant, and then to repeat the misidentification at trial.” State v. Smith,
146 Ariz. 491, 496 (1985). However, an unduly suggestive pretrial
identification procedure conducted by the State does not automatically bar
the defendant’s identification at trial. Id. at 496–97. “Even if a pretrial
viewing is found to be suggestive, a subsequent in-court identification is
admissible if it can be shown to be otherwise reliable.” State v. Fierro, 166
Ariz. 539, 546 (1990).

¶13            Before trial, Ricci moved to preclude John from identifying
him at trial, arguing John’s ability to make a reliable in-court identification
had been tainted. At an evidentiary hearing, testimony revealed that John
gave an accurate description of Ricci and assisted in creating a composite


                                        4
                              STATE v. RICCI
                            Decision of the Court

sketch. Still, John ultimately failed to identify Ricci in an initial photo
lineup. After Ricci’s arrest, police officers arrested John for an unrelated
matter and placed him in a county jail unit with Ricci. Without provocation,
Ricci informed John that he was accused of shooting Karen. Though John
did not recognize Ricci, he asked to see Ricci’s stomach and identified the
tattoo as that of the shooter. At the evidentiary hearing, John positively
identified Ricci in the same photo lineup police officers had shown him
before Ricci’s arrest. Nothing from the record indicates police officers
purposefully housed John and Ricci in the same unit.

¶14            The superior court denied the motion to preclude, finding
John’s identification to be reliable and “even if the jail meeting was an
inherently suggestive confrontation, that confrontation merely assisted the
in-court identification.” At trial, John identified Ricci as the shooter. The
State also presented evidence that Ricci had a distinct appearance with
unique tattoos, the offenses occurred in a well-lit area, and John provided
an accurate description of Ricci to police officers before Ricci’s arrest. Ricci
cross-examined John regarding the reliability of his in-court identification,
eliciting testimony that John was in-custody with Ricci, did not recognize
him until prompted by Ricci, and failed to identify him in the initial photo
lineup.     Ricci   called    an     expert    witness     who      challenged
eyewitness-identification reliability and accuracy.

¶15             We assume, without deciding, that the pretrial jail
confrontation between Ricci and John constituted state action in reviewing
Ricci’s Dessureault claim. See United States v. Shavers, 693 F.3d 363, 387 (3rd
Cir. 2012) (holding that when officers placed defendants and witness
together in a holding cell for transport to the court, the failure to ensure that
they were not separated resulted in an impermissibly suggestive pretrial
identification procedure), vacated on other grounds, 570 U.S. 913 (2013).
Nonetheless, based on the record, we do not find that the superior court
abused its discretion by permitting John’s identification of Ricci at trial.
John provided a detailed and accurate description of Ricci directly after the
offenses, helped create a composite sketch nearly identical to Ricci, and had
two opportunities to view Ricci during the crimes. See Lehr, 201 Ariz. at 521,
¶¶ 48–51. Ricci extensively cross-examined John. John provided a
substantially accurate description of Ricci after the crime, the State admitted
pictures of Ricci’s tattoos, and the “jury had the opportunity to assess the
degree of certainty of [John’s] identification.” Fierro, 166 Ariz. at 546.
Notwithstanding any alleged taint caused by John’s encounter with Ricci in
the jail, the jury—charged with determining witness credibility—had the
opportunity to decide if the meeting tainted John’s identification of Ricci at
trial.


                                       5
                              STATE v. RICCI
                            Decision of the Court

B.     The Superior Court Did Not Abuse its Discretion by Precluding
       Ricci from Cross-Examining John Regarding an Unrelated
       Criminal Allegation.

¶16            Ricci argues the superior court abused its discretion by
precluding him from cross-examining John on an unrelated criminal
allegation. Ricci claims this error denied him the right to present a complete
defense. We review a superior court’s evidentiary ruling for an abuse of
discretion. State v. Ellison, 213 Ariz. 116, 129, ¶ 42 (2006). The superior court
“exercises considerable discretion in determining the proper extent of
cross-examination, and we will not disturb the court’s ruling absent a clear
showing of prejudice.” State v. Doody, 187 Ariz. 363, 374 (App. 1996).

¶17           While a defendant has a constitutional right to confront and
cross-examine witnesses, Davis v. Alaska, 415 U.S. 308, 315–16 (1974), the
superior court has “wide latitude insofar as the Confrontation Clause is
concerned to impose reasonable limits on such cross-examination based on
concerns about, among other things, harassment, prejudice, confusion of
the issues, the witness’ safety, or interrogation that is repetitive or only
marginally relevant,” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).
Under Rule 608(b) of the Arizona Rules of Evidence, specific instances of
conduct are typically inadmissible to attack a witness’s credibility unless,
on cross-examination, the instances are probative of the witness’s character
for truthfulness. Such evidence may still be excluded if its probative value
is substantially outweighed by its potential to cause unfair prejudice or
confusion. See Ariz. R. Evid. 403; see also Hernandez v. State, 203 Ariz. 196,
200, ¶ 15 (2002) (noting impeachment evidence is subject to exclusion under
Rule 403).

¶18            During the trial, Ricci moved to permit cross-examination of
John concerning an unrelated allegation of sexual assault. The police report
associated with the allegation indicated the offense occurred at the end of
January 2018. When interviewed about the allegation, John told police
officers an ex-girlfriend and the reporting female sought to “frame” him for
the offense. Ricci argued police officers failed to thoroughly investigate the
allegation because of John’s ongoing assistance in this case, and statements
made by John during the investigation appeared palpably false. The State
objected, arguing the uncharged allegation was inadmissible and
cumulative given the significant amount of impeachment material already
admitted. The superior court denied Ricci’s motion, finding no evidence
police officers failed to investigate the allegation to “purchase” John’s
testimony as John testified in a pretrial hearing before January 2018, and



                                       6
                              STATE v. RICCI
                            Decision of the Court

additional impeachment material would amount to a “character
assassination.”

¶19            The court did not abuse its discretion. In cross-examination,
Ricci repeatedly impugned John’s character, impeaching him with evidence
of his criminal convictions, inconsistent statements to police officers,
personal use and sale of illegal drugs, and false information to police
officers in unrelated criminal matters. The superior court permitted Ricci to
paint John as a “crack dealer” with a “motivation to lie.” Without
addressing the merit of the allegation in question, this record does not show
John falsely denied the reporting female’s claims or received any benefit for
testifying in this case. See State v. Riley, 141 Ariz. 15, 20–21 (App. 1984)
(finding preclusion proper where defendant offered no proof the
cooperating witness received any special consideration by authorities).
Thus, the allegation did not fall within the permissible scope of Rule 608(b),
and further impeachment material would have mainly been cumulative. See
Ariz. R. Evid. 403; Van Arsdall, 475 U.S. at 679. The superior court acted
within its discretion by limiting Ricci’s cross-examination.

C.     The Superior Court Did Not Abuse its Discretion by Denying
       Ricci’s Requested Jury Instructions.

¶20            Ricci argues the superior court abused its discretion by
denying his request for non-standard jury instructions. We review the
denial of a requested jury instruction for an abuse of discretion. State v. Wall,
212 Ariz. 1, 3, ¶ 12 (2006).

¶21             The superior court may refuse a requested jury instruction if
it is “adequately covered by the other instructions.” State v. Hussain, 189
Ariz. 336, 337 (App. 1997). “We review a court’s decision to give a jury
instruction for abuse of discretion,” but review de novo “whether the given
instruction correctly states the law.” State v. Solis, 236 Ariz. 285, 286, ¶ 6
(App. 2014). We consider the “jury instructions as a whole to determine
whether the jury was properly guided in its deliberations.” Powers v. Taser
Int’l, Inc., 217 Ariz. 398, 400, ¶ 12 (App. 2007). To determine whether a
prejudicial error occurred, “we may consider the jury instructions as given,
the evidence at trial, the parties’ theories, and the parties’ arguments to the
jury.” State v. Felix, 237 Ariz. 280, 285, ¶ 16 (App. 2015); see Pennsylvania v.
Ritchie, 480 U.S. 39, 52–53 (1987) (holding the right to confrontation usually
is satisfied “if defense counsel receives wide latitude at trial to question
witnesses”).




                                       7
                             STATE v. RICCI
                           Decision of the Court

¶22            Here, Ricci requested the court to modify the identification
instruction to include language informing the jury that eyewitness
testimony is fraught with issues impacting reliability, including stress,
distraction, drug or alcohol use, and inadequate lighting. The requested
instruction noted research shows eyewitnesses cannot accurately gauge
levels of certainty and may have difficulty “accurately identifying members
of a different race.” Ricci further requested that the superior court instruct
the jury that specific witnesses may have received benefits by cooperating
with the State, possibly influencing their testimony, and jurors should
evaluate their testimony “with greater caution than that of other
witnesses.” We find the requested instructions included impermissible
comments on the evidence. Ariz. Const. art. 6, § 27.

¶23            The State objected to the requested instructions. The superior
court found that the standard instructions for the credibility of witnesses
and identification adequately covered the issues raised in Ricci’s requested
instruction. See Rev. Ariz. Jury Instr. (“RAJI”) Stand. Crim. 39
(identification) (4th ed. 2018); RAJI Stand. Crim. 18 (credibility of
witnesses). However, the superior court added language that jurors could
consider whether witnesses “received any monetary or other benefits” to
the standard witness-credibility instruction. The superior court gave the
standard identification instruction.

¶24           As noted above, Ricci thoroughly cross-examined the primary
eyewitness, John, concerning his ability to provide an accurate
identification and presented expert testimony challenging the reliability
and accuracy of eyewitness identification. Ricci cross-examined all
interested witnesses or informants testifying for the State, attacking their
credibility with their criminal history, testimonial agreements, and ties to
white supremacist groups. In closing argument, Ricci called into question
the accuracy and credibility of eyewitnesses and informants’ testimony.

¶25            The standard instructions, along with Ricci’s ability to
extensively challenge the reliability of eyewitness and informant testimony
at trial, adequately informed the jury how to weigh the testimony and the
accuracy of the identification. See Ritchie, 480 U.S. at 52–53; State v.
Bruggeman, 161 Ariz. 508, 510 (App. 1989). Any further instruction would
have been redundant. See State v. Rodriguez, 192 Ariz. 58, 61, ¶ 16 (1998)
(holding the superior court need not give every requested instruction if the
instructions adequately cover the law). Moreover, we have held that a
cautionary instruction regarding informants, interested witnesses, or
accomplices is an improper comment on the evidence in violation of Article
6, Section 27 of the Arizona Constitution. See State v. Bussdieker, 127 Ariz.
8
                               STATE v. RICCI
                             Decision of the Court

339, 342 (1980); State v. Gretzler, 126 Ariz. 60, 89 (1980), overruled on other
grounds by State v. McDaniel, 136 Ariz. 188, 194 (1983); State v. Korte, 115 Ariz.
517, 519 (App. 1977). The superior court did not abuse its discretion by
denying the requested instructions.

D.     The Superior Court Did Not Abuse its Discretion by Providing the
       Flight or Concealment Jury Instruction.

¶26          Ricci argues the superior court abused its discretion by
providing the flight or concealment jury instruction.

¶27            A flight or concealment instruction is proper if the evidence
supports a reasonable inference of either (1) open flight resulting from
immediate pursuit or (2) the defendant utilized the element of concealment.
State v. Smith, 113 Ariz. 298, 300 (1976). Such an instruction may also be
provided if there is evidence of flight or concealment after an offense is
committed “from which jurors can infer a defendant’s consciousness of
guilt.” Solis, 236 Ariz. at 286, ¶ 7. The decision to give the instruction
depends on the case’s facts and whether concealment tends to prove the
crime’s elements. See State v. Salazar, 173 Ariz. 399, 409 (1992).

¶28           The evidence at trial showed that Ricci fled from the shooting
scene and, with conspirators’ help, successfully hid or buried much of the
physical evidence directly related to the offenses. Upon request by the State,
the superior court provided the standard flight or concealment instruction
over Ricci’s objection. See RAJI Stand. Crim. 9 (flight or concealment).

¶29            Although Ricci did not conceal each item of evidence
personally, he and his conspirators utilized concealment to avoid capture
and prosecution. See Smith, 113 Ariz. at 300. Such evidence showed
consciousness of guilt and demonstrated his involvement in the shooting.
See Solis, 236 Ariz. at 286–87, ¶ 7. Accordingly, the superior court did not
abuse its discretion by providing the instruction.

E.     Double Jeopardy Did Not Bar the State from Pursuing a Second
       Trial.

¶30           Ricci argues the prosecutor’s intentional misconduct resulted
in a mistrial, barring retrial under the constitutional protection against
double jeopardy. He asserts the superior court abused its discretion by
denying his motion to dismiss on those grounds. We review the superior
court’s denial of a motion to dismiss for abuse of discretion, but we examine
de novo a claim that retrial is barred by double jeopardy. State v. Moody, 208
Ariz. 424, 437, 448, ¶¶ 18, 75 (2004).


                                        9
                             STATE v. RICCI
                           Decision of the Court

¶31            “The double jeopardy clause of the Fifth Amendment protects
a criminal defendant from multiple prosecutions for the same offense.”
State v. Minnitt, 203 Ariz. 431, 437, ¶ 27 (2002). The double jeopardy clause
bars retrial when the prosecutor engages in intentional conduct which he
“knows to be improper and prejudicial, and which he pursues for any
improper purpose with indifference to a significant resulting danger of
mistrial or reversal.” Pool v. Superior Court, 139 Ariz. 98, 108–09 (1984). To
determine whether a prosecutor’s conduct, in the totality of the
circumstances, bars further prosecution, the superior court should measure
the prosecutor’s intent or knowledge “by objective factors, which include
the situation in which the prosecutor found himself, the evidence of actual
knowledge and intent and any other factors which may give rise to an
appropriate inference or conclusion.” Id. at 108, n.9.

¶32          During the first trial, the following line of questioning
occurred with a cooperating witness:

       [Prosecutor]: At some point then after you are out of prison,
       do you end up reconnecting with Travis Ricci?
       [Witness]: Yes.
                                *     *      *
       [Prosecutor]: Do you remember, when he gets out does he end
       up living with you or anybody that you know?
       [Witness]: I think he was out of prison before me[.]

¶33            Ricci moved for a mistrial, arguing the State elicited
prejudicial testimony related to his prior incarceration. Ricci’s counsel,
however, acknowledged the prosecutor’s phrasing, “when he gets out,”
appeared to be a “slip.” The prosecutor avowed he did not intend to elicit
the testimony, seemed surprised, and maintained he admonished witnesses
not to discuss Ricci’s prior incarceration. In requesting that the superior
court deny the mistrial motion, the prosecutor provided his notes for that
witness, asked the sanction to be limited to a curative instruction, and
offered to strike the witness’s testimony in its entirety. Though the superior
court granted the mistrial motion, the court characterized the decision as a
“close call.” It documented the prosecutor’s notes on the record to
demonstrate there was no “intentional wrongdoing.”

¶34           Before the second trial, Ricci moved to dismiss, arguing the
prosecutor’s misconduct caused the mistrial and the double jeopardy clause
barred retrial. Ricci claimed the prosecutor benefited from having a new


                                     10
                              STATE v. RICCI
                            Decision of the Court

trial, investigating the case after the first trial, and disclosing new evidence
during and after the first trial. The prosecutor maintained he did not
intentionally cause a mistrial. The prosecutor further avowed any newly
disclosed evidence either clarified or supplemented previously disclosed
evidence or contained inadmissible information disclosed in an abundance
of caution. The superior court denied the motion to dismiss, finding the
prosecutor “worked diligently” to prevent the jury’s exposure to any
prejudicial information and the appropriate sanction, declaring a mistrial,
cured any error. The superior court found no disclosure violation, noting
Ricci had time to review and potentially use the trial evidence.

¶35            Though the superior court believed a new trial to be
warranted, the court expressly found the prosecutor did not intentionally
elicit the prejudicial testimony that resulted in a mistrial. Because we pay
substantial deference to the superior court’s firsthand observations of a
prosecutor’s behavior, State v. Martinez, 230 Ariz. 208, 215, ¶¶ 30–31 (2012),
we find no support from the record that the prosecutor’s error barred retrial
under the double jeopardy clause, Pool, 139 Ariz. at 108–09.

¶36           To the extent Ricci argues the prosecutor intended to cause
the mistrial to cure potential disclosure violations, the record does not
substantiate this claim. The disclosure of evidence during and after the first
trial appeared inadvertent, the evidence was essentially cumulative, and
the delay did not impact the outcome of the second trial. Cf. State v. Jessen,
130 Ariz. 1, 4 (1981) (“When previously undisclosed exculpatory
information is revealed at the trial and is presented to the jury, there is no
Brady violation.”); State v. Bracy, 145 Ariz. 520, 529 (1985) (finding failure to
disclose “merely cumulative” evidence did not require reversal).

¶37           Based on the totality of the circumstances, double jeopardy
did not bar the State from pursuing a second trial. The superior court did
not abuse its discretion by denying Ricci’s motion to dismiss.

F.     Ricci Was Not Deprived of a Fair Trial.

¶38            Ricci argues the cumulative effect of the alleged errors denied
him a fair trial. We do not recognize the doctrine of cumulative error except
in the context of prosecutorial misconduct. See State v. Hughes, 193 Ariz. 72,
78–79, ¶ 25 (1998). Ricci has failed to demonstrate any justification for
departing from this long-standing legal precedent. See State v. Olague, 240
Ariz. 475, 481, ¶ 23 (App. 2016) (“Stare decisis . . . requires special
justification to depart from existing precedent.”).




                                       11
                             STATE v. RICCI
                           Decision of the Court

¶39           Because we find no prosecutorial error in the particular
allegations, no cumulative error occurred. See State v. Bocharski, 218 Ariz.
476, 492, ¶ 75 (2008).

                              CONCLUSION

¶40          We affirm Ricci’s convictions and sentences.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       12